 


109 HRES 1040 IH: Urging political and religious leaders of the world and all peoples to move forward in a conciliatory spirit and deal with religious matters in a responsible and balanced manner.
U.S. House of Representatives
2006-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 1040 
IN THE HOUSE OF REPRESENTATIVES 
 
September 25, 2006 
Mr. Hastings of Florida submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Urging political and religious leaders of the world and all peoples to move forward in a conciliatory spirit and deal with religious matters in a responsible and balanced manner. 
 
 
Whereas the recent statements of His Holiness Pope Benedict XVI and the subsequent unrest in the Arab world were a disquieting illustration of the consequences of mutual misunderstanding; 
Whereas statements and remarks of political and religious leaders relating to religious matters and other peoples’ beliefs, as well as media reports of such statements and remarks, occasionally lack the adequate sensitivity; 
Whereas, on the other hand, such statements and remarks and media reports are sometimes misinterpreted and exploited for political reasons; 
Whereas such statements and remarks, as well as some public reactions to such statements and remarks, show a lack of interfaith understanding and knowledge; 
Whereas the differences in belief, especially among the Abrahamic religions, which are founded on common history and share their theological grounds, are less significant than their similarities; 
Whereas all influential religions, including Hinduism and Buddhism, own common values of peace, respect, and dignity; 
Whereas, although religions usually call for mutual understanding, the differences in the beliefs of such religions are often used to draw lines between people; 
Whereas religious or spiritual understanding can play a positive role in facilitating trust and overcoming political differences; 
Whereas there will be no peace among religions without dialogue among religions; and 
Whereas there will be no peace among nations without peace among religions: Now, therefore, be it 
 
That the House of Representatives— 
(1)urges political and religious leaders of the world and all peoples to move forward in a conciliatory spirit and deal with religious matters in a responsible and balanced manner; 
(2)expresses its assistance for all projects supporting a dialogue of religions in order to achieve a better mutual understanding;  
(3)encourages the people of the world to learn about the contents of different religions; and 
(4)calls on the followers of the Abrahamic religions and all religious people of the world to recollect their common ground and to focus on their similarities. 
 
